 Case 8:19-cv-01365-JVS-KES Document 59 Filed 08/28/20 Page 1 of 1 Page ID #:810




1
                                                                  JS -6
2
3
4
5                          UNITED STATES DISTRICT COURT
6                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

7    KEVIN SANDERS, individually                    Case No. 8:19-cv-01365-JVS-KES
     and on behalf of similarly situated
8
     individuals,                                   Hon. James V. Selna
9                                                   Magistrate Judge Karen E. Scott
               Plaintiff,
10
                                                 ORDER RE: DISMISSAL
11   v.
12
     FCA US LLC,
13
14             Defendant.

15
16
               Based on the stipulation of the Parties, and good cause appearing therefore,
17
     IT IS HEREBY ORDERED that:
18
          1.      Plaintiff Kevin Sanders’ claims are dismissed with prejudice, and the
19
                  claims asserted on behalf of the putative class members are dismissed
20
                  without prejudice; and
21
          2.      Plaintiff and Defendant shall each bear their own fees and costs incurred
22
                  in this litigation.
23
     IT IS SO ORDERED.
24
25   Dated: August 28, 2020
26                                                     Hon. James V. Selna
                                                       United States District Judge
27
28
                                                   1
                                           ORDER RE: DISMISSAL
